UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22403 Investment Company Act file number SCS Hedged Opportunities Master Fund, LLC (Exact name of registrant as specified in charter) One Winthrop Square, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Peter H. Mattoon c/o SCS Capital Management, LLC One Winthrop Square Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 204-6400 Date of fiscal year end: March 31 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record. The Fund has not voted any proxies during the period covered by this report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) SCS Hedged Opportunities Master Fund, LLC By (Signature and Title) /s/ Peter H. Mattoon Peter H. Mattoon Principal Executive Officer Date August 5, 2013
